Citation Nr: 1016205	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of fracture, metacarpal, right little finger 
(dominant).  

2.  Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1994 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision in 
which the RO denied the Veteran's claim for service 
connection for multiple sclerosis and granted the Veteran's 
claim for residuals of fracture, metacarpal, right little 
finger (dominant), effective July 2006.  The Veteran filed a 
timely appeal.    

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right little finger disability is not 
compensable under the appropriate diagnostic code, and the 
manifestations of the disability are not in excess of those 
contemplated by the rating schedule.  


CONCLUSION OF LAW

Entitlement to an initial compensable rating for residuals of 
fracture, metacarpal, right little finger (dominant) is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 
5227 and 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

With regards to notice, the claim for a higher initial rating 
for the right little finger arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or address prejudice from absent VCAA notice.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, private treatment records, and the report of a July 
2008 VA examination have been associated with the claims 
file.   

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Disabilities of the fifth finger are rated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (limitation of 
motion, ring or little finger).  There is no compensable 
rating under this Diagnostic Code.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (July 2006) to the 
present.  

Diagnostic Code 5230 mandates a noncompensable evaluation 
even when there is limitation of motion of the ring or little 
finger. Further, there is no indication of amputation or 
ankylosis of the ring or little finger, or impairment 
analogous thereto, to warrant consideration of the provisions 
of Diagnostic Codes 5155, 5156, and/or 5227 in this case.  
For example, the July 2008 VA examination noted no swelling, 
bony deformity, or amputations of the hands.  There was also 
no ankylosis of a finger joint.  In addition, the Veteran was 
able to fully extend all finger joints. Similarly, range of 
motion of the fingers was found to be within normal limits on 
the July 2008 VA examination, and there had been no 
incapacitation.

The Board also notes that even if there were ankylosis, as 
with Diagnostic Code 5230, Diagnostic Code 5227 mandates a 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the ring or little finger.  On review of the 
evidence above, the Board notes the rating schedule does not 
compensate for loss of motion of the fifth finger, regardless 
of how severe such limitation may be.  Accordingly, 
compensable rating under the rating schedule is simply not 
available.

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the medical and lay evidence is 
entirely negative for the DeLuca factors and the Board 
concludes there is no compensable additional functional loss.

The Board has considered whether this case should be referred 
for extra-schedular consideration, but the record does not 
reflect the Veteran has required frequent hospitalizations 
for his right little finger disability or that the 
manifestations of the disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The Board finds the criteria for compensable evaluation for 
the right little finger disability are not met.  Accordingly, 
the claim must be denied.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt rule is not for 
application.  


ORDER

Entitlement to an initial compensable rating for residuals of 
fracture, metacarpal, right little finger (dominant) is 
denied.  


REMAND

With respect to the Veteran's claim for service connection 
for MS, the Board has determined that further development is 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

MS may be presumptively service connected if it becomes 
manifest to a degree of 10 percent or more within seven year 
of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Dorland's medical dictionary 
defines multiple sclerosis as a chronic neurologic disease in 
which there are patches of demyelination scattered throughout 
the white matter of the central nervous system, sometimes 
extending into the gray matter, with symptoms including 
weakness, incoordination, paresthesias, speech disturbances, 
and visual disturbances, most commonly double vision.  The 
course of the disease is usually prolonged, with remissions 
and relapses over many years.  See Dorland's Illustrated 
Medical Dictionary 973 (30th ed. 2003).  The Veteran left 
active duty in June 1996.  In order for his MS to be 
presumptively service connected the evidence of record would 
need to show that the disease manifested itself within seven 
years of June 1996 or before June 2003.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner opined that the Veteran's multiple sclerosis was not 
due to or the result of an inservice event, injury, or 
disease.  However, the examiner stated that it would be pure 
speculation to say that the April 1995 service treatment 
record which showed the Veteran's report of tingling, 
headache, breathing problems, and depression during military 
service were not symptoms of multiple sclerosis.  The Board 
finds this VA examination report to be inadequate because on 
the one hand the examiner concludes that it would be pure 
speculation to say that the Veteran's documented symptoms in 
service were not symptoms of MS and then concludes that the 
Veteran's MS was not related to service.  The examiner did 
not provide a thorough rationale for his conclusion.  

Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination 
is inadequate, the Board must remand the case.  A medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

In addition, it appears there may be outstanding private 
treatment records which are pertinent to the pending claim.  
A July 2005 private treatment record noted that the Veteran 
reported seeing an opthamologist in November 2002 for blurred 
vision.  The Veteran stated he had a black spot in his eye, 
like a floater.  The Veteran said this never really got 
better and he was not given a diagnosis.  The claims file is 
void of any private treatment records from November 2002.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claim.  As such, the Board 
finds that a remand is necessary to obtain the outstanding 
private treatment records and associate them with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for blurred 
vision or other MS symptom treatment, 
which are not currently associated with 
the Veteran's claims file should be 
requested.  Specifically, records from a 
private ophthalmologist from November 
2002, should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Once all existing medical evidence 
has been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA neurological 
examination by a physician to determine 
whether his currently diagnosed multiple 
sclerosis was incurred in service or 
manifested itself within seven years from 
Veteran's separation from service (June 
1996).  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that currently diagnosed 
multiple sclerosis had its onset in 
active service; is otherwise the result 
of disease or injury in service; or 
manifested itself within seven years 
after leaving active duty.  

The rationale for all opinions should 
also be provided.  The rationale should 
take into account the Veteran's reports 
of his history and symptoms, to include 
the April 1995 service treatment record 
which shows the Veteran's report of 
tingling, headache, breathing problems, 
and depression while in service, and the 
January 2003 private treatment record 
which shows that the Veteran sought 
treatment for impotence.  

3.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


